Case 1:18-cv-02185-LJL Document 281-21 Filed 04/27/20 Page 1 of 4




                     Exhibit U1
          Case 1:18-cv-02185-LJL Document 281-21 Filed 04/27/20 Page 2 of 4



                                                                              EXHIBIT

UNITED STATES DISTRICT COURT                                            a        I        A,
SOUTHERN DISTRICT OF NEW YORK                                                    31-1


EASTERN PROFIT CORPORATION LIMITED,

                     Plaintiff Counterclaim Defendant,
                                                                 STRATEGIC VISION'S
vs.                                                              NOTICE OF 30(b)(6)
                                                                 DEPOSITION TO
STRATEGIC VISION US, LLC,                                        PLAINTIFF

                     Defendant-Counterclaim Plaintiff,            Case No, 18-cv-2185

vs,

GUO WENGUI a/k/a Miles Kwok,

                     Counterclaim Defendant,



               PLEASE TAKE NOTICE that, pursuant to Fed, R. Civ. P. Rule 30(b)(6),

defendant-counterclaim plaintiff, Strategic Vision US, LLC ("Strategic Vision"), will take

the deposition of plaintiff, Eastern Profit Corporation Limited ("Eastern"), through one or

more officers, directors or other representatives who shall be designated to testify on

Eastern's behalf regarding all information known or reasonably available to Eastern with

respect to the subject matters identified in Attachment A. Strategic Vision requests that

Eastern provide written notice at least ten (10) business days before the deposition of the

name(s) and employment position(s) of the individual(s) designated to testify on Eastern's

behalf.

               This deposition shall commence at 9:30 a.m. on January 31, 2019 at the office

of Phillips Lytle LLP, 340 Madison Avenue, 17th Floor, New York, New York, or at such

other time and location as agreed upon by the parties, and shall be taken before a duly
         Case 1:18-cv-02185-LJL Document 281-21 Filed 04/27/20 Page 3 of 4




certified court reporter and notary public or other person authorized by law to administer

oaths. The deposition will be recorded by stenographic means.

Dated: December 18, 2018                        PHILLIPS LYTLE LLP
       New York, New York

                                                By                       (
                                                        David J. McNamara
                                                        Heather H. Kidera
                                                Attorneys for Defendant-Counterclaim
                                                Plaintiff
                                                Strategic Vision US LLC
                                                340 Madison Avenue, 17th Floor
                                                New York, New York 10173
                                                Telephone No, (212) 759-4888
                                                dmcnamara@phillipslytle.com
                                                hkidera@phillipslytle.com


TO:      ZEICHNER ELLMAN & KRAUSE LLP
         Zachary Grendi, Esq.
         Attorneys for Plaintiff-Counterclaim Defendant
         Eastern Profit Corporation Limited
         35 Mason Street
         Greenwich, CT 06830

         HODGSON RUSS LLP
         Jillian M. Searles, Esq.
         Attorneys for Counterclaim Defendant
         Guo Wengui a/ k/ a Miles Kwok
         605 Third Avenue, Suite 2300
         New York, NY 10158



 Doc #05-519769




                                              -2-
       Case 1:18-cv-02185-LJL Document 281-21 Filed 04/27/20 Page 4 of 4




                                    ATTACHMENT A


              In accordance with FRCP 30(b)(6), Strategic Vision designates the matters

identified below for examination. In construing these topics, the following instructions and

definitions shall apply:

A.     All terms shall be construed to encompass as broad a range of information as
       permitted under the Federal Rules of Civil Procedure.

The deponent(s) shall be prepared to address the following topics:

1.     The Research Agreement signed on or about January 6, 2018 between Eastern and
       Strategic Vision (the "Agreement"), including negotiations concerning same.

2.     The corporate structure of Eastern, including its principals and affiliation with
       counterclaim defendant Guo Wengui ("Mr. Guo").

3.     The corporate structure of ACA Capital Group Limited, including its principals and
       affiliation with Eastern and/or Mr. Guo.

4.      Eastern's performance under the Agreement, including (i) all information provided
        by Eastern to Strategic Vision; and (ii) Eastern's adherence to Strategic Vision's
        directives.

5.      Strategic Vision's performance under the Agreement.

6.      Eastern's termination of the Agreement.

7.      The $1 million payment to Strategic Vision pursuant to the Agreement.
